Citation Nr: 1220326	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-27 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971, to include service in the Republic of Vietnam.  His decorations and awards include a Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  The Board notes that for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes). 

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

The Veteran was afforded a VA examination in February 2009, the report of which does not show a hearing loss disability for VA compensation purposes.  VA treatment records dated in December 2009 reflect audiologic evaluation showed a mild sensorineural hearing loss on the right at 250 Hertz and a mild loss from 4000 to 8000 Hertz, with notation of a continuing decrease in hearing.  VA is obligated to provide another examination that adequately addresses the current audiologic findings.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123- 24 (1991).  Thus, the Board is without discretion and the claim must be remanded.  

Since the claims file is being returned it should be updated to include any additional, pertinent VA treatment records the Veteran identifies.  See 38 C.F.R. § 3.159(c)(1) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, attempt to obtain and associate with the claims folder all treatment records identified by the Veteran since December 2009.  

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination to determine the nature, onset and etiology of any right ear hearing loss found to be present, including a determination as to whether any right ear hearing loss found to be present is causally connected to service or service-connected left ear hearing loss and tinnitus.  The claims folder should be made available to the examiner for review in connection with the examination and an audiological evaluation must be performed

.  In offering the impressions regarding right ear hearing loss, the examiner must acknowledge and discuss the Veteran's lay report regarding the nature and onset of the conditions.  The examiner must state whether it is at least as likely as not that right ear hearing loss, if found to be present, is related to service or to a service-connected disability, to include on the basis of aggravation. 

All findings and conclusions, accompanied by a rationale, must be set forth in a legible report. 

3.  After undertaking any other development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

